

Service Agreement
 
Party A: China New Energy (Investment) Co., Ltd.
 


 
Party B: Tang Zhixiang
 


 
Party A is the shareholder of Beijing Century Dadi Gas Engineering Co., Ltd. –
the controlling shareholder of Tianjin Dadi Friendship Technology Development
Co.,Ltd.
 


 
Party B is the shareholder of Beijing Century Dadi Gas Engineering Co., Ltd. –
the controlling shareholder of Tianjin Dadi Friendship Technology Development
Co.,Ltd.—the actual controller of Beijing Fengyin Xianghe Scientific Technology
Co., Ltd.
 


 
Through friendly negotiation, both Party A and Party B reach the following
agreement on disposing 40% equities of Beijing Fuhua Dadi Gas Co.,Ltd. owned by
Beijing Century Dadi Gas Co.,Ltd.:
 
 
I.  Party A authorizes Party B to handle issues related to disposing 40%
equities of Beijing Fuhua Dadi Gas Co., Ltd. owned by Beijing Century Dadi Gas
Engineering Co.,Ltd., including negotiations, signing agreement and equity
transfer, etc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
II. Party A and B agree to determine the consideration of 40% equity hereof not
less than RMB 40 Million （￥40,000,000.00）(including previous shareholder loans)
; if the consideration would be less than the above consideration, Party B
should not be approved to proceed to transfer the above 40% equities.
 
 
III. Party A agrees to pay Party B the service fee totaled RMB 8 Million after
Party B completes the 40% equity transfer. The service fee includes
administrative fees and fees paid for other related companies in order to close
the transaction.
 
 
IV. After completing 40% equity disposal of Fuhua, Party B and Beijing Fengyin
Xianghe Company shall not raise any other requirements concerning the project
hereof.
 
 


 
V. In the process of disposing 40% equities of Fuhua, Party B shall submit all
the documents in advance for Party A’s approval before executing.
 


 
VI. Before completing 40% equity disposal of Fuhua, all of the financial
transactions, debts and claims between Fuhua Dadi and Century Dadi shall be
liquidated.
 


 
VII. After completing 40% equity disposal of Fuhua, the whole staff of Fuhua
shall remain as the current status.
 
 
 


 
Party A: China New Energy (Investment) Co., Ltd.                    Party B:
Tang Zhixiang
 


Date:                                                                                                
Date:

 
 

--------------------------------------------------------------------------------

 
